Title: From Alexander Hamilton to Amos Stoddard, 13 November 1799
From: Hamilton, Alexander
To: Stoddard, Amos


          
            Sir,
            NY. Novr. 13th. 99
          
          I have received your letter of the sixth instant, and have directed Major Tousarde to signify to you that your request of a furlough is granted. The necessity of regularity would have had lead me to refer you to Major Jackson had not Major Tousarde written to me on the Subject—
          Capn Stoddard
        